DETAILED ACTION
CLAIMS 1-6 AND 10-22 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1:
 “power supply state code generator for connecting”; and
Claim(s) 1:
 “a control signal generating circuit … configured to”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function);
or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 10-22
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giat et al., US 2006/0053324 Al, (“Gait”) in view of  Rimboim et al., US 2005/0246562 Al, (“Rimboim”).
Gait and Rimboim were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 1,
 Gait teaches a control device for power over Ethernet system having multiple power source devices, comprising: (Fig. 2A, elements 100 and 120) 
power supply state code generator (Fig. 2A, element 170) for connecting the plurality of power source device (Fig. 2A, elements 120) to receive a power supply state signal from the respective power source device (Fig. 2A, elements 125;
See also [0053] “PoE system 100 comprises a plurality of power supplies 120 each exhibiting a status indicator signal 125,”;
See also [0078]) and to convert the plurality of power supply state signal into a power supply state code; ([0118] – [0119]“ For each possible combination of power indicators 125 a total power available is determined and a scenario number is assigned ….” Emphasis added. See also [0117] Table 1, col. 4 “Scenario Number” corresponding to the values in cols. 0-2) 
a plurality of control circuits, (Fig. 2A elements 130) each connected to a plurality of port switches, (Fig. 2A, element 160) each port switch controlling a power consumption state of at least one port for connection by a power consuming device; ([0125] “Each PoE controller 160 further operates as required to disconnect ports if required … controller 160 awaits further instructions prior to enabling any new ports, i.e. the receipt of a change scenario number ….” Emphasis added.) 
wherein each control circuit comprises:
an input terminal for receiving the power supply state code; (Fig. 2B, elements 218 or 219;
See also [0118] – [0119]“ For each possible combination of power indicators 125 a total power available is determined and a scenario number is assigned … the scenarios associated with the power budget for each scenario is transmitted to each of the PoE devices 130” Emphasis added. See also [0117] Table 1, columns 0-2; ) 
a first look-up-table memory to store a first power supply to power consumption look-up-table defining a corresponding relation of a plurality of power supply state code and a plurality of power consumption control combination data; ([0125] “table generated in stage 4040 of FIG. 6 is retrieved from memory, and the scenario number associated with the current status indicators 125 is retrieved. In stage 5020 the scenario number retrieved in stage 5010 is broadcast to all PoE devices 130 … PoE controller 160 of each PoE device 130, upon receipt of the broadcast immediately acts to update the local power budget to the amount received in stage 4050 of FIG. 6 ….” Emphasis added.; 
See also [0119] “In stage 4030 the scenarios associated with the power budget for each scenario is transmitted to each of the PoE devices 130.” Emphasis added; 
See also [0117] Table 1, Cols. 0-2 as they relate to cols. 4-5;
See also [0118] describing different power budget scenarios that may be used in the table;
 i.e. The scenario table generated at controller 170 is distributed/updated to each controller 130 for later reference when a power source scenario changes. ) and
 a control signal generating circuit connected to the input terminal and the first look-up-table memory and configured to (Fig. 2A, element 160): 
upon receipt of a power supply state code, pick up a power consumption control combination data corresponding to the received serial power supply state code, to generate a plurality of power consumption control signals, and provide the power consumption control signals to the plurality of port switches, to turn ON or OFF the port switches; ([0125] “table generated in stage 4040 of FIG. 6 is retrieved from memory, and the scenario number associated with the current status indicators 125 is retrieved. In stage 5020 the scenario number retrieved in stage 5010 is broadcast to all PoE devices 130 … PoE controller 160 of each PoE device 130, upon receipt of the broadcast immediately acts to update the local power budget to the amount received in stage 4050 of FIG. 6 ….” Emphasis added.; ) 
wherein the control signal generating circuit is configured to generate a power consumption control signal upon detection of a received power supply state code different from a previously received power supply state code; ([0119] “In one embodiment the scenarios are transmitted on a regular basis, or in the event of a change in consumption.”;
See also [0125] “… PoE controller 160 of each PoE device 130, upon receipt of the broadcast immediately acts to update the local power budget to the amount received in stage 4050 of FIG. 6 ….” Emphasis added) 
a master controller (Fig. 2A element 170) having a second look-up-table memory ([0124] - [0125] “table generated in stage 4040 of FIG. 6 is retrieved from memory,”) for storing a second power supply to power consumption look-up-table, defining a corresponding relation of a plurality of power supply state codes and a plurality of maximum power consumption values, ([0057] “Management module 170 is operative in a manner that will be explained further hereinto below, to maintain a table of power scenarios indicative of potential states of the various status indicators 125.”;
See also [0117] Table 1 cols. 3 and 4; See also [0115] and [0117] – [0118]
i.e. the scenarios/table is generated and maintained on controller 170 and propagated to controllers 130. In other words a second copy of the table is stored.) 
wherein the maximum power consumption value indicates an upper limit of a total power consumption allowable for all ports in connection with the plurality of control circuit, under the corresponding power supply state combination, ([0117] Table 1, Cols. 0-2 as they relate to cols. 4-5, especially column 4, which describes the total available power based on power supply state.) and 
a signal bus connected to the power supply state code generator and the plurality of control circuits; ([0119] “In an exemplary embodiment, the scenarios are transmitted on the first bus.”) 
wherein the master controller is configured to:
in the initial stage of the system, provide a sub-table relating to a particular control circuit of the second power supply to power consumption look-up-table to each corresponding one of the plurality of control circuit, and ([0125] “table generated in stage 4040 of FIG. 6 is retrieved from memory, and the scenario number associated with the current status indicators 125 is retrieved. In stage 5020 the scenario number retrieved in stage 5010 is broadcast to all PoE devices 130 … PoE controller 160 of each PoE device 130, upon receipt of the broadcast immediately acts to update the local power budget to the amount received in stage 4050 of FIG. 6 ….” Emphasis added.; 
See also [0119] “In stage 4030 the scenarios associated with the power budget for each scenario is transmitted to each of the PoE devices 130.” Emphasis added; 
See also [0117] Table 1, Cols. 0-2 as they relate to cols. 4-5;
See also [0118] describing different power budget scenarios that may be used in the table; )
wherein the plurality of control circuit is further configured to: after receiving the power supply to power consumption look-up-sub-table provided by the master controller, store the power supply to power consumption look-up-sub-table in the first look-up-table memory.  ([0119] “In one embodiment the scenarios are transmitted on a regular basis, or in the event of a change in consumption.”;
See also [0125] “… PoE controller 160 of each PoE device 130, upon receipt of the broadcast immediately acts to update the local power budget to the amount received in stage 4050 of FIG. 6 ….” Emphasis added)
Giat does not expressly teach
wherein, the signal bus is a serial bus.  
Note, as discussed above, Giat goes on to teach a redundant set of communication busses as between the controllers (Fig. 2B;
See also [0059]) 
Rimboim teaches
wherein, the signal bus is a serial bus.  (Fig. 1, element I2C;
See also [0040] “Supervisory control circuitry 20 preferably exhibits a host communication bus connected to an external connection of power over Ethernet module 10, labeled I2C. I2C is preferably connected to a host system controller (not shown) and is utilized by the host system controller to communicate bi-directionally with supervisory control circuitry 20.” Emphasis added.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Rimboim with the teaching of Giat as both references are directed to controlling power over ethernet (“POE”) systems. Moreover Rimboim improves on Gait’s teaching of implementing a bus architecture to facilitate communication as between POE components and controllers (Giat Fig. 2B, [0059]) by teaching a interchangeable POE controllers containing a standardized set of configurations and communications means including an IIC bus, thus carrying out Giat’s teaching of a bus to communicate as between POE controllers and improving the field upgradability of the system. (Rimboim [0009], [0011], [0040]).   

Regarding Claim 2,
 Giat does not teach wherein the signal bus uses the IIC communication protocol.  
Romboim teaches wherein the signal bus uses the IIC communication protocol.  (Fig. 1, element I2C; See also [0040] “Supervisory control circuitry 20 preferably exhibits a host communication bus connected to an external connection of power over Ethernet module 10, labeled I2C. I2C is preferably connected to a host system controller (not shown) and is utilized by the host system controller to communicate bi-directionally with supervisory control circuitry 20.” Emphasis added.) 
Regarding Claim 3,
 Giat teaches wherein the power supply state code is a serial code.  ([0117] Table 1, cols. 0-2 as they correlate to col. 4. i.e. the bits in cols. 0-2 correlate with the number in col. 4 – a serial code giving the claim the BRI ) 
Regarding Claim 4,
 Giat teaches wherein the power consumption control combination data comprises a maximum power consumption value and ([0117] Table 1, col. 3 “Total Power Available”) 
wherein each control circuit determines which port switches to turn ON or OFF, according to a particular priority order, in correspondence with a power supply state code. ([0118] “A scenario power budget may be based on ports per PoE device 130, or take into priority without exceeding the scope of the invention. In one embodiment power is budgeted for all high priority enabled ports first, and then subsequent enabled ports of lower priority are budgeted ….” Emphasis added. See also [0125]) 
Regarding Claim 5,
 Giat teaches wherein the maximum power consumption values indicate an upper limit of sum of power consumption allowable for all ports in connection with the respective control circuits, under the corresponding power supply state code. ([0117] Table 1, cols. 3 and 5; See also [0118] “in any way. A scenario power budget may be based on ports per PoE device 130, or take into priority without exceeding the scope of the invention….”) 
Regarding Claim 17,
 Giat teaches wherein the power supply state code comprises the same number of code digits as the number of the plurality of power sources.  ([0017] Table 1, cols. 0-2. i.e. there are three power supplies and three state code binary digits.)
Regarding Claim 6,
 Giat teaches wherein the power consumption control combination data comprises a power consumption control signal. ([0117] Table 1, col. 5 “power budget per device” See also [0125] “In stage 5000 a change in power status indicator is sensed …  the table generated in stage 4040 of FIG. 6 is retrieved from memory, and the scenario number associated with the current status indicators 125 is retrieved [and] broadcast to all PoE devices 130 …  immediately acts to update the local power budget to the amount received in stage 4050 of FIG. 6 ….” Emphasis added. i.e. the power budget – power consumption control signal giving the claim the BRI – is included.) 
Regarding Claim 13,
 Giat teaches wherein the power supply state code comprises the same number of code digits as the number of the plurality of power sources.  ([0017] Table 1, cols. 0-2. i.e. there are three power supplies and three state code binary digits.) 
Regarding Claim 14,
 Gait teaches wherein the power supply state code comprises the same number of code digits as the number of the plurality of power sources.  ([0017] Table 1, cols. 0-2. i.e. there are three power supplies and three state code binary digits.)
Regarding Claim 21,
 Giat teaches  wherein the maximum power consumption values indicate an upper limit of sum of power consumption allowable for all ports in connection with the respective control circuits, under the corresponding power supply state code.  , ([0117] Table 1, Cols. 0-2 as they relate to cols. 4-5, especially column 4, which describes the total available power based on power supply state.)
Regarding Claim 15,
 Giat teaches wherein the master controller is one of the plurality of control circuits.  (Fig. 2A element 170 in relation to elements 160; i.e. it is one of the plurality of control circuits) 
Regarding Claim 16,
 Giat teaches wherein the power supply state code comprises the same number of code digits as the number of the plurality of power sources.  ([0017] Table 1, cols. 0-2. i.e. there are three power supplies and three state code binary digits.)
Claim(s) 10, 12, 18-20, and 22
 recite(s) features that are substantially the sameas the apparatus set forth in claim(s) 1-4 Specifically:
Claim(s) 10 correspond(s) to claim(s) 1; 
Claim(s) 12 correspond(s) to claim(s) 15;
Claim(s) 18 correspond(s) to claim(s) 2;
Claim(s) 19 correspond(s) to claim(s) 3;
Claim(s) 20 correspond(s) to claim(s) 4; and
Claim(s) 22 correspond(s) to claim(s) 6;
Therefore claim(s) 10, 12, 18-20, and 22 is/are rejected under the same reasoning set forth above over Giat in view of Rimboim.
Regarding Claim 11,
 Giat teaches wherein the plurality of control circuits is further configured to:
after receiving the second power supply to power consumption look-up-table provided by the master controller, pick up maximum power consumption values relating to the respective control circuits from the second power supply to power consumption look-up-table, to generate a first power supply to power consumption look-up-table.  ([0119] “In stage 4030 the scenarios associated with the power budget for each scenario is transmitted to each of the PoE devices 130. In the event of a change in the value of power indicator 125 of one of power supplies 120, management module 170 will operate to broadcast the scenario number to change ….”; 
See alsp [0127] “The implementation of the methods of FIGS. 6 and 7, as described above in relation to Table I, thus enable a pre-planned power reduction to ports in the event that any change to the power source condition occurs. The table is updated regularly according to the method of FIG. 6 ….”;
i.e. The second table is updated and sent to the controllers to be stored/referenced by the controller when a scenario change arises – a first table is generated giving the claim the BRI – ) 
Response to Arguments
Applicant's arguments filed 8/1/2022 (“Remarks”) have been fully considered but they are not persuasive. Applicant chiefly argues that the cited art of record does not teach the limitations in amended independent claims 1 and 10. Remarks at p. 15.
Examiner respectfully disagrees. As discussed above, Giat teaches the limitations set forth in independent claims 1 and 10, including a master controller. (Giat Fig. 2A element 170). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187             

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187